Citation Nr: 1037556	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  06-23 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for an acquired psychiatric 
disability.

3.  Entitlement to an initial compensable rating for bilateral 
hearing loss.


ATTORNEY FOR THE BOARD

J. Davitian


INTRODUCTION

The Veteran served on active duty from October 1973 to February 
1975.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from July 2004 and September 2005 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The July 2004 rating decision, in pertinent part, denied the 
Veteran service connection for a low back disability and an 
acquired psychiatric disorder.  Following receipt of an August 
2004 notice of disagreement, a statement of the case was sent to 
the Veteran on May 25, 2006.  The Board construes correspondence 
(received by facsimile) dated and received on July 20, 2006, as a 
timely substantive appeal as to the issues of entitlement to 
service connection for low back disability and entitlement to 
service connection for an acquired psychiatric disability.

The September 2005 rating decision granted the Veteran service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation.  Following receipt of a March 2006 
notice of disagreement, a statement of the case was sent to the 
Veteran in June 2006, and in July 2006 a timely substantive 
appeal was received.


FINDINGS OF FACT

1.  A low back disability was initially demonstrated years after 
service, and has not been shown by competent clinical evidence of 
record to be related to active service, to include any injury 
during active service.  

2.  An acquired psychiatric disability was initially demonstrated 
years after service, and has not been shown by competent clinical 
evidence of record to be related to active service.  

3.  The competent clinical evidence of record demonstrates that 
in April 2004, the Veteran had Level II hearing acuity in each 
ear; in September 2009, the Veteran had Level III hearing acuity 
in the right ear, and Level I hearing acuity in his left ear.  




CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by 
active service, and may not be presumed to have been so incurred 
or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1133, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2009).

2.  An acquired psychiatric disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1133, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2009).

3.  The criteria for an initial compensable evaluation for 
bilateral hearing loss disability have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp.2009); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85 - 4.87, Diagnostic Code 
6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

As the September 2005 rating decision granted service connection 
for bilateral hearing loss, such claim is now substantiated.  As 
such, the filing of a notice of disagreement as to the initial 
rating assigned does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (effective 
May 30, 2008) per 73 Fed. Reg. 23353 to 23356 (April 30, 2008).  
Rather, the Veteran's appeal as to the initial rating assignment 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the Veteran of what is 
necessary to obtain the maximum benefits allowed by the evidence 
and the law.  See June 2006 statement of the case and 
supplemental statement of the case dated in September 2009 
heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions."

As to the service connection claims, the VCAA duty to notify was 
satisfied by an October 2003 letter sent to the appellant that 
fully addressed all necessary notice elements and was sent prior 
to the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.

Correspondence dated in March 2006 provided the Veteran the 
criteria for assignment of an effective date and disability 
rating in the event of award of the benefit sought.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA treatment records as 
well as records from the Social Security Administration.  The 
Veteran submitted private medical records.  

The appellant was afforded a VA medical examination for his spine 
in November 2005, and VA examinations for his bilateral hearing 
loss in April 2004 and September 2009.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA reports and opinions obtained in this case are more than 
adequate, as they are predicated on a reading of the Veteran's 
claims file, medical records and/or physical examinations.  They 
consider all of the pertinent evidence of record, to include the 
statements of the Veteran, and provide rationales for the 
opinions offered.  Additionally, clinical findings which are 
pertinent to the criteria applicable for rating the Veteran's 
bilateral hearing loss were provided in the April 2004 and 
September 2009 examination reports.  See Martinak v. Nicholson, 
21 Vet. App. 447 (2007).  Accordingly, the Board finds that VA 
has met its duty to assist with respect to obtaining a VA 
examination or opinion for the issues of entitlement to service 
connection for a back disability, and entitlement to an initial 
compensable evaluation for bilateral hearing loss.  38 C.F.R. 
§ 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 
(2008). 

VA has not provided a VA examination for the Veteran's 
psychiatric claim.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for benefits, 
there are four factors for consideration.  These four factors 
are:  (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or symptoms 
may be associated with the veteran's service or with another 
service-connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, there is no competent medical evidence of 
psychiatric complaints, symptoms, findings or diagnoses during 
the Veteran's service or for many years after separation, or 
competent medical evidence, based on a review of service medical 
records, linking any post-service psychiatric complaints, 
symptoms, findings or diagnoses to the Veteran's service.  Thus, 
the information and competent medical evidence of record, as set 
forth and analyzed below, contains sufficient competent medical 
evidence to decide the claim.  38 C.F.R. § 3.159(c)(4); McLendon, 
supra; see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) 
(there must be some evidence of a causal connection between the 
alleged disability and the veteran's military service to trigger 
VA's obligation to secure a medical opinion pursuant to 38 
U.S.C.A. § 5103A(d)).  Accordingly, it was not necessary to 
obtain a medical examination or medical opinion in order to 
decide the claim for service connection for an acquired 
psychiatric disability in this case.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4)(i).

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio, supra.

With respect to each of the Veteran's claims, the Board has 
reviewed all of the evidence in the claims file, with an emphasis 
on the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the extensive 
evidence of record.  Indeed, the Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.

Service Connection

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

Certain chronic diseases, including psychosis and arthritis, may 
be presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The Veteran's service treatment records show that in July 1974, 
he complained of pain, mild tenderness and erythema in the left 
inner thigh after lifting a heavy object the prior day.  The 
pertinent impression was muscle strain.  In August 1974, he 
complained of back pain.  The Veteran was prescribed Parafon 
Forte and X-rays were ordered, but the Veteran did not return for 
his follow-up appointment.  The Veteran's February 1975 
separation medical history is negative for pertinent complaints.  
His February 1975 separation examination report shows that his 
spine was normal on clinical evaluation and identifies no 
pertinent defects or diagnoses.  

The Veteran's post-service medical records are negative for back 
complaints, symptoms, findings or diagnoses for more than 10 
years after the Veteran's separation.  This fact weighs against 
each of the Veteran's claims.  The Federal Circuit has determined 
that a significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis of a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

In 1987, the Veteran underwent a private L5-S1 diskectomy and 
right S1 foraminotomy.  The hospital summary provides no 
significant medical history.  VA treatment records show treatment 
for the low back from 2003.  

The report of a November 2005 VA spine examination refers to the 
Veteran's service treatment records and post-service VA medical 
records, indicating a review of the claims file.  It recounts 
that the Veteran was seen in August 1974 for back pain, and in 
1987 underwent a lumbar laminectomy and diskectomy.  It relates 
the Veteran's subjective history of back pain since service, as 
well as his current subjective complaints.  The report also sets 
forth the results of physical examination.  The resulting 
diagnosis was degenerative disc disease of the lumbar spine.  

The examiner reiterated that the Veteran had a single episode of 
low back pain while on active duty.  A review of the records did 
not show that the Veteran was ever seen for back problems from 
the time he left the Navy in 1975 until he was seen at the 
Columbia Hospital in 1987.  The examiner stated that it was, 
therefore, very difficult for him to attribute the Veteran's 
current back problems to events which occurred while the Veteran 
was on active duty.  In conclusion, the examiner stated that it 
was his very strong opinion that the Veteran's present back 
disability was totally unrelated to events which occurred while 
he was on active duty.  

The Board finds that this medical opinion constitutes probative 
evidence against the Veteran's claim.  It is based on current 
examination results and a review of the medical record.  The 
examiner explained his opinion with references to the Veteran's 
active duty and post-service medical history.  This fact is 
particularly important, in the Board's judgment, as the 
references make for a more convincing rationale.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (the probative value of a 
physician's statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion").  

The Board finds it significant that there is no medical evidence 
to the contrary of the November 2005 VA opinion.  In fact, the 
post-service evidence is negative for any evidence linking the 
Veteran's low back disability to his active duty, to include any 
injury during active duty.  

The Board is aware of the Veteran's contentions.  However, they 
do not constitute medical evidence in support of his claim.  The 
Veteran is not competent to diagnose the etiology of his 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  As a result, his assertions cannot constitute 
competent medical evidence that his current low back disability 
is related to his active duty or any injury during active duty.  

The Board is aware that lay testimony is competent to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr, supra.  Further, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Nevertheless, to the extent that the Veteran is able to observe 
continuity of low back pain since separation from active duty, 
the credibility of his assertions is outweighed by the February 
1975 separation report of medical history on which he denied any 
pertinent back complaints, as well as the lack of probative 
medical evidence in support of his claim.  In this regard, while 
the Board acknowledges that the absence of any corroborating 
medical evidence supporting the assertions, in and of itself, 
does not render the statements incredible, such absence is for 
consideration in determining credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the 
absence of contemporaneous medical documentation may go to the 
credibility and weight of veteran's lay testimony, but the lack 
of such evidence does not, in and of itself, render the lay 
testimony incredible).  Simply stated, the Board finds that 
Veteran's service treatment records (documenting that he denied 
pertinent complaints at separation) and his post-service medical 
records (containing no evidence of any complaints, symptoms, 
findings or diagnoses for many years after separation, and 
containing medical evidence that his current low back disability 
is not related to his active duty or any injury during active 
duty) outweigh the Veteran's contentions.

In sum, the medical evidence demonstrates that the Veteran is not 
entitled to service connection for a low back disability.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).

Turning to the Veteran's claim for service connection for an 
acquired psychiatric disability, the Board observes that his 
service medical records, including his February 1975 separation 
medical history and separation examination reports, are negative 
for psychiatric complaints, symptoms, findings or diagnoses.  
There is no evidence of pertinent complaints, symptoms, findings 
or diagnoses within one year of the Veteran's separation from 
service.  

Because a psychiatric disability was not seen during service, 
service connection may not be established based on chronicity in 
service or continuity of symptomatology thereafter.  38 C.F.R. § 
3.303; Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  
Because a psychosis was not seen within one year of the Veteran's 
separation from service, presumptive service connection is not 
warranted.

The Veteran's post-service medical records are negative for 
psychiatric complaints, symptoms, findings or diagnoses for many 
years after the Veteran's separation.  This fact weighs against 
the Veteran's claim.  The Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis of a 
service connection claim.  Maxson, supra.

VA treatment records dated since 2002 show extensive outpatient, 
and some inpatient, psychiatric treatment.  They provide numerous 
psychiatric diagnoses, including early dementia secondary to 
lengthy history of alcohol dependence, bipolar disorder, 
recurring depression, and various mood disorders, dependencies 
and abuses related to various substances.  A February 2003 VA 
progress note refers to a mention of a possible suicide attempt 
at age 18 by cutting his wrists.  Parenthetically, the Board 
notes that the Veteran's service treatment records are negative 
for such an attempt.  The military history section of a discharge 
summary for a VA hospitalization ending in July 2003 relates that 
the Veteran was in Vietnam, and denied that the experience 
affected him in any way.  

Moreover, the VA treatment reports are simply negative for any 
evidence linking the Veteran's post-service psychiatric diagnoses 
to his active duty.  

The Board is aware of the Veteran's contentions.  However, they 
do not constitute medical evidence in support of his claim.  The 
Veteran is not competent to diagnose the etiology of his 
disability.  See Bostain, supra, citing Espiritu, supra.  See 
also Routen, supra ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  As a result, 
his assertions cannot constitute competent medical evidence that 
any current psychiatric disability is related to his active duty.  

The Board is aware that lay testimony is competent to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno, 
supra.  Additionally, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr, supra.  Further, lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, supra.

Nevertheless, to the extent that the Veteran is able to observe 
continuity of psychiatric symptoms since separation from active 
duty, the credibility of his opinion is outweighed by the 
February 1975 separation report of medical history on which he 
denied any pertinent psychiatric complaints, as well as the lack 
of probative medical evidence in support of his claim.  In this 
regard, while the Board acknowledges that the absence of any 
corroborating medical evidence supporting the assertions, in and 
of itself, does not render the statements incredible, such 
absence is for consideration in determining credibility.  See 
Buchanan, supra (noting that the absence of contemporaneous 
medical documentation may go to the credibility and weight of 
veteran's lay testimony, but the lack of such evidence does not, 
in and of itself, render the lay testimony incredible).  Simply 
stated, the Board finds that Veteran's service treatment records 
(documenting that he denied pertinent complaints at separation) 
and his post-service medical records (containing no evidence of 
any complaints, symptoms, findings or diagnoses for many years 
after separation, and containing no medical evidence that any 
current psychiatric disability is related to his active duty) 
outweigh the Veteran's contentions.

In sum, the medical evidence demonstrates that the Veteran is not 
entitled to service connection for an acquired psychiatric 
disability.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for application.  
See generally Gilbert, supra; Ortiz, supra.

Increased Initial Evaluation 

Disability evaluations are determined by comparing a veteran's 
present symptoms with criteria set forth in the VA's Schedule for 
Rating Disabilities (Rating Schedule), which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Because the instant appeal is from the initial rating 
assigned with the grant of service connection, the possibility of 
"staged" ratings for separate periods during the appeal period, 
based on the facts found, must be considered.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a 
particular code, the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

VA rating criteria for the evaluation of hearing loss disability 
provide ratings from zero (noncompensable) to 100 percent, based 
on the results of controlled speech discrimination tests together 
with the results of pure tone audiometry tests which average pure 
tone thresholds at 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. 
§§ 4.85-4.87; Diagnostic Codes 6100 to 6110.  The evaluation of 
hearing impairment applies a rather structured formula which is 
essentially a mechanical application of the rating schedule to 
numeric designations after audiology evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In addition, when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  64 Fed. 
Reg. 25202-25210 (1999) (codified at 38 C.F.R. § 4.86).  Further, 
when the average pure tone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Id.

Service connection has been established for bilateral hearing 
loss disability, rated noncompensable, effective from August 8, 
2003.  As such, the rating period on appeal is from August 8, 
2003, and staged ratings may be assigned, as warranted.  38 
C.F.R. § 3.400 (2009); Fenderson, supra.



During an April 2004 VA audiological examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
30
80
90
LEFT

20
20
65
70

The average pure tone thresholds were 54 on the right and 44 on 
the left.  Speech audiometry revealed speech recognition ability 
of 84 percent in the right ear and 88 percent in the left ear.  

These scores correlate to auditory acuity level II in the right 
ear and level II in the left ear, under Table VI of 38 C.F.R. § 
4.85.  A noncompensable rating is warranted under Diagnostic Code 
6100 when the auditory acuity levels are entered into Table VII 
of 38 C.F.R. § 4.85.

During a September 2009 VA audiological examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
40
80
95
LEFT

25
35
65
80

The average pure tone thresholds were 59 on the right and 51 on 
the left.  Speech audiometry revealed speech recognition ability 
of 84 percent in the right ear and 92 percent in the left ear.  

These scores correlate to auditory acuity level III in the right 
ear and level I in the left ear, under Table VI of 38 C.F.R. § 
4.85.  A noncompensable rating is warranted under Diagnostic Code 
6100 when the auditory acuity levels are entered into Table VII 
of 38 C.F.R. § 4.85.

The Board notes that in Martinak, supra, the Court held that, 
relevant to VA audiological examinations, in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability in 
his or her final report.  In the present case, the April 2004 
audiologist's report reflects that the Veteran's chief complaint 
was understanding speech in groups or background noise, and the 
situation of greatest difficulty was understanding speech in 
noise.  The September 2009 audiologist's report reflects that the 
Veteran's chief complaint was hearing loss.  Such notation 
indicates that the examiners did elicit information from the 
Veteran concerning the functional effects of his disability as 
required by 38 C.F.R. § 4.1, 4.2, 4.10.  See Martinak, supra.

The Board also finds that the evidence fails to show that the 
Veteran qualifies for extra-schedular consideration for his 
service-connected bilateral hearing loss.  

In exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extra-schedular evaluation is 
made.  38 C.F.R. § 3.321(b)(1). There is a three-step analysis 
for determining whether an extra-schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the veteran's service-connected disability and 
the established criteria found in the rating schedule to 
determine whether the schedular rating is adequate.  Id.  If the 
veteran's disability picture is contemplated by the rating 
schedule, the veteran's assigned schedular evaluation is adequate 
and no referral is required.  Id. If not, the second step is to 
determine whether the claimant's exceptional disability picture 
exhibits other related factors identified in the regulations as 
"governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) 
(governing norms include marked interference with employment and 
frequent periods of hospitalization).  If the factors of step two 
are found to exist, the third step is to refer the case to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Thun, 22 Vet. App. at 
116. 

Here, the record does not establish that the rating criteria are 
inadequate.  The Veteran's hearing complaints are not 
extraordinary for a person with his service-connected disability.  
His complaints are reflected in the current evaluation.  Thus, 
the Board finds that the schedular criteria are adequate for 
rating the Veteran's bilateral hearing loss.  As a result, the 
other two steps in the analysis of extra-schedular ratings need 
not be reached.  Thun, supra, 22 Vet. App. at 115-116.

In sum, the medical evidence demonstrates that the Veteran is not 
entitled to an initial compensable rating for bilateral hearing 
loss at any time during the rating period on appeal.  As the 
preponderance of the evidence is against the claim for an initial 
compensable evaluation, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert, supra; Ortiz, supra.


ORDER

Service connection for a low back disability is denied.

Service connection for an acquired psychiatric disability is 
denied.

An initial compensable rating for bilateral hearing loss is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


